Citation Nr: 1800133	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, claimed as due to herbicide agent exposure.

2.  Entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, claimed as due to herbicide agent exposure.


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1956 to December 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that although the RO reopened this claim in the December 2014 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied service connection for skin cancer, based essentially on a finding that the evidence did not show that the Veteran's condition occurred in service or was caused by service.  

2.  Evidence received since the September 2003 rating decision that denied service connection for skin cancer is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for skin cancer is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the issue of service connection for skin cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in regards to the issue of whether new and material evidence has been received to reopen a claim of service connection for skin cancer.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for skin cancer).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on this matter.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

I.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.
The Veteran is seeking service connection for skin cancer, to include as due to herbicide agent exposure.  It is the Veteran's contention that his skin cancer was caused from being exposed to Agent Orange while he was serving in the Army as an Infantry Officer during the time he was stationed in Vietnam.  See January 2003 VA 21-526 Veterans Application for Compensation or Pension.  

Service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, claimed as due to herbicide agent exposure, was denied initially by a September 2003 rating decision based essentially on a finding that the condition was neither occurred in nor caused by the Veteran's military service.  The Veteran did not appeal that decision, or submit new and material evidence within one year of that decision; therefore, it is final.

In April 2013, the Veteran requested to reopen his claim for service connection for skin cancer.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the September 2003 rating decision includes a letter submitted in April 2013 from the Veteran's private physician, Dr. C.C., dated March 2013.  Dr. C.C. stated that the Veteran had developed an unusual high number of basal cell and squamous cell carcinomas on his head and neck, and that he believed that the Veteran's exposure to "Agent Orange" during the years of 1967 to 1970 might have played a role in initiating the cancers.  The Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, claimed as due to herbicide agent exposure, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection skin cancer is reopened.  


ORDER

The appeal to reopen a claim for service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, claimed as due to herbicide agent exposure, is granted.


REMAND

As the claim for service connection for skin cancer has been reopened, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his skin condition.  Specifically, the Veteran is claiming service connection for skin cancer as due to his exposure to herbicide agents in service.  Military personnel records show that the Veteran served in Vietnam from July 1967 to July 1968 and from January 1970 to December 1970.  Therefore, his exposure to herbicide agents in service is presumed.  

In April 2013, the Veteran submitted a letter from a private physician, Dr. C.C., dated March 2013.  Dr. C.C. noted that the Veteran had been diagnosed with basal cell and squamous cell carcinomas, and opined that the Veteran's exposure to Agent Orange might have played a role in initiating the cancers.  See April 2013 Medical Treatment Record - Non-Government Facility.  Although Dr. C.C.'s opinion is phrased in speculative terms, it is sufficient to trigger VA's duty to assist in providing the Veteran with a VA examination to determine whether his skin cancer is etiologically related to his presumed exposure to herbicide agents while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, the Veteran has not yet been afforded a VA examination for his skin condition.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any assistance necessary from the Veteran, obtain any outstanding VA treatment records and private treatment records that are not already associated with the file from all indicated sources that are available and associate them with the claims file.  

2.  After the above request has been completed, schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's skin condition.  The record and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed skin condition, to include basal cell carcinoma and squamous cell carcinoma, is related to his active military service, and specifically to his exposure to herbicide agents therein.  The VA examiner should presume that the Veteran was exposed to Agent Orange while in service.  Also, the VA examiner should address and comment on the March 2013 medical opinion provided by the private physician, Dr. C.C.  See April 2013 Medical Treatment Record - Non-Government Facility.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


